Exhibit 10.35 Limited Waiver and Fifth Amendment to Loan Agreement Borrower: Accelerize Inc. Date: March 11, 2016 This Limited Waiver and Fi fth Amendment to Loan Agreement (this “Amendment”) is entered into between Pacific Western Bank (“Lender”) and the borrower named above (“Borrower”). The parties hereto agree to amend the Loan and Security Agreement between Borrower and Lender (as successor in interest by merger to Square 1 Bank), dated March 17, 2014 (as amended, restated, supplemented, or otherwise modified from time to time, the “Loan Agreement”), and Lender agrees to waive a certain Event of Default thereunder, as follows, effective as of the date hereof, unless otherwise indicated below, subject to the terms and conditions set forth below. Initially capitalized terms used but not defined in this Amendment shall have the meanings set forth in the Loan Agreement. 1. Limited Waiver. Borrower acknowledges and agrees that: (i) Borrower has failed to maintain total Liquidity greater than or equal to the minimum amount required under Section 5 of the Schedule, including without limitation during the period of February 26 through the date hereof (such failure, including the continuation of such failure through and including the date Borrower receives the Agility Cash Infusion, defined below, may be referred to herein as the “Specified Default”); and (ii) the Specified Default constitutes an Event of Default. Lender hereby waives the Specified Default. Such waiver does not constitute any of the following: (i) a waiver of Borrower’s obligation to meet any covenant referenced above at any other date; (ii) a waiver of any other term or provision of any of the Loan Documents; or (iii) an agreement to waive in the future any covenant referenced above, or any other term or provision of any of the Loan Documents. 2. Credit Limit. That portion of Section 1 of the Schedule which currently reads: “(a) a total of $ at any one time outstanding (the ‘Maximum Credit Limit’); or” is hereby amended to read: “(a) a total of $ at any one time outstanding (the ‘Maximum Credit Limit’); or” -1- Pacific Western Bank Limited Waiver and 5th Amendment to Loan Agreement 3. Maturity Date. Section 4 of the Schedule is hereby amended in its entirety to read: “ 4. MATURITY DATE (Section 6.1): May 31, 2016.” 4. Minimum Adjusted EBITDA . In Section 5 of the Schedule, the following is hereby added to the end of the table entitled “Minimum Adjusted EBITDA,” immediately following the period which reads “ 12 months ending Dec 31, 2015”: Period Minimum Adjusted EBITDA 1 month ending Jan 31, 2016 2 months ending Feb 29, 2016 3 months ending Mar 31, 2016 4 months ending Apr 30, 2016 5 months ending May 31, 2016 5. Condition Precedent: Cash Infusion from Agility Capital. This Amendment is conditioned upon, and shall only be and become effective upon Borrower's receipt of cash in an amount no less than $500,000 from Agility Capital (the “Agility Cash Infusion”) in exchange for the issuance of debt securities of Borrower which are fully subordinated to the Obligations pursuant to a written subordination agreement acceptable to Lender. If Lender has not received evidence satisfactory to Lender that the foregoing condition has been satisfied, this Amendment shall be of no force or effect. 6. Fee. In consideration for Lender entering into this Amendment, Borrower shall concurrently pay Lender a fee in the amount of $5,000, which shall be non-refundable and in addition to all interest and other fees payable to Lender under the Loan Documents. Lender is authorized to charge said fee to Borrower’s loan account or any of Borrower’s deposit accounts with Lender. 7. Representations True. Borrower represents and warrants to Lender that all representations and warranties set forth in the Loan Agreement, as amended hereby, are true and correct, other than any representations or warranties which Borrower, prior to the date of this Amendment, has advised Lender in writing (including via electronic communication) are no longer true and correct, including but not limited to: (i) with respect to Section 3.2 of the Loan Agreement, the change of Borrower
